UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2549



PHILIP HOWERTON, M.D.; RAY M. ANTLEY, M.D.;
BLUE RIDGE RADIOLOGY ASSOCIATES, P.A.,

                                          Plaintiffs - Appellants,

          versus

GRACE HOSPITAL, INCORPORATED; PIEDMONT MEDICAL
IMAGING, P.C.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-90-187-4)


Argued:   July 9, 1996                 Decided:     September 4, 1996


Before RUSSELL, WIDENER, and HALL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


ARGUED: Robert Nelson Meals, LAW OFFICES OF ROBERT N. MEALS,
P.L.L.C., Seattle, Washington, for Appellants. James H. Sneed,
MCDERMOTT, WILL & EMERY, Washington, D.C., for Appellees.       ON
BRIEF: Wayne M. Martin, Morganton, North Carolina, for Appellants.
Thomas M. Starnes, PATTON, STARNES, THOMPSON, AYCOCK, TEELE &
BALLEW, P.A., Morganton, North Carolina, for Appellee Grace
Hospital; Thomas C. Morphis, TATE, YOUNG, MORPHIS, BACH & TAYLOR,
L.L.P., Hickory, North Carolina, for Appellee Piedmont Medical
Imaging.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     In this action for damages and injunctive relief under the

Sherman Act, physicians Philip Howerton and Ray M. Antley, together

with their company, Blue Ridge Radiology Associates, P.A., appeal

the district court's grant of summary judgment to the defendants,

Grace Hospital, Inc., and Piedmont Medical Imaging, P.C. (PMI).
     We have considered the briefs and arguments of the parties,

and we affirm the judgment of the district court for the reasons

stated by that court in its memorandum opinion. Howerton et al. v.
Grace Hospital, Inc., et al., No. CA-90-187-4 (W.D.N.C., July 7,

1995).




                                                          AFFIRMED




                                3